Citation Nr: 1820504	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neurological disorder of the left lower extremity to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He was awarded the Combat Infantry Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana in which the RO, in pertinent part, denied service connection for peripheral neuropathy, left leg.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

The Veteran contends that his peripheral neuropathy is related to service.  He asserts that his peripheral neuropathy is a result of his exposure to Agent Orange.  The Veteran further contends that after leaving duty in the Republic of Vietnam, he had symptoms of cold hands and feet which he later learned were symptoms of peripheral neuropathy.  The Veteran asserted that he did not seek medical attention initially as he thought the symptoms would subside.  The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for a neurological disorder of the left lower extremity to include peripheral neuropathy.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed current left lower extremity neurological disorder to include peripheral neuropathy.  All indicated tests and studies should be conducted.  The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  VA has acknowledged that the Veteran served in Vietnam and he is presumed to have been exposed to herbicide agents therein.  At the conclusion of the physical examination and record review, address the following:

a). Identify all neurological disorders of the left lower extremity, including peripheral neuropathy and/or chronic inflammatory demyelinating polyneuropathy, found to be present at any time since the filing of the Veteran's claim, even if now resolved.  

The examiner should state whether it is at least as likely as not that any current neuropathy qualifies as an early-onset peripheral neuropathy and should estimate when any early-onset peripheral neuropathy at least as likely as not had its onset.  In responding to this question, the examiner should address the Veteran's contentions that he had symptoms of cold hands and feet within one year of separation from active duty.

b). With respect to each neurological disorder that is diagnosed for the left lower extremity, the examiner must offer an opinion as to whether it at least as likely as not had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's service, to include his presumed herbicide exposure based on service in Vietnam.

c). The examiner must provide all findings, along with a complete rationale for his or her opinion(s).  If any of the above opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  After completion of the above, readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





